Citation Nr: 0605878	
Decision Date: 03/01/06    Archive Date: 03/14/06

DOCKET NO.  97-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Raul Correa Grau, M.D.  



ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel


INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth Puerto Rico and by 
which the veteran's claim to reopen was denied.  A hearing 
was held at the RO before a hearing officer in January 1997.

In February 2000 the Board issued a decision by which service 
connection for post-traumatic stress disorder was denied and 
the veteran's claim of entitlement to service connection for 
a psychiatric disorder was reopened.  The Board remanded the 
psychiatric claim for additional development before review of 
the claim on the merits.  In September 2003 the Board issued 
a decision by which the service connection claim for a 
psychiatric disorder was denied.  

The veteran appealed the Board's 2003 decision to the United 
States Court of Appeals for Veterans Claims (Court).  In 
October 2004, a Joint Motion to Remand (motion) was submitted 
to the Court.  The Court granted the motion later that same 
month, and, therefore, the September 2003 Board decision was 
vacated and upon return to the Board, the claim was remanded 
for development in compliance with the order.  The requested 
development is now complete and this matter is again before 
the Board for appellate review.

As service connection for PTSD has already been finally 
denied by the Board in February 2000, service connection for 
this issue will not be discussed herein other than as 
directed by the Court order to address specific medical 
opinions rendered in connection with that claim.
FINDINGS OF FACT

1.  All evidence requisite for an equitable disposition of 
the veteran's claim has been developed and obtained and all 
due process concerns have been addressed.

2.  Competent, probative medical evidence does not indicate 
that the veteran's currently diagnosed depressive disorder 
was acquired in service or was otherwise attributable to his 
service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection Claim

Service connection may be granted for a disability resulting 
from a disease or an injury incurred in or aggravated by 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  Service 
connection also may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).  A 
determination of service connection requires a finding of the 
existence of a current disability and an etiologic 
relationship between that disability and an injury or disease 
incurred in service.  Edenfield v. Brown, 8 Vet. App. 384, 
388 (1995); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Absent any independent supporting clinical evidence from a 
physician or other medical professional, "[t]he veteran's own 
statements expressing his belief that his disabilities are 
service connected . . . are not probative."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

A June 19, 1964, dispensary medical record contains an 
impression of a passive aggressive personality.  As a result, 
a psychiatric consultation was requested.  The veteran had 
reported hostility, resentment of authority, and a need for 
help to prevent him from hitting someone.  

On July 16, 1964, the veteran received a psychiatric 
examination and was diagnosed with emotional instability.  
The examination report reflects that the veteran was a self-
referral to the mental hygiene consultation service and that 
he presented with complaints primarily regarding his fear of 
losing control and injuring someone in his battery.  He 
reported his anger was primarily directed at his battery 
first sergeant and commanding officer.  The mental status 
examination showed a rather emotional, dependant, anxious 
individual who was concerned about himself and who showed 
some impulsiveness.  The report indicates that as the veteran 
only had a short time remaining in the service and since he 
had sought help to complete his tour of duty, he was to be 
supported in this endeavor.  Due to his intensive destructive 
desires it was recommended that he be retained and 
transferred to a new unit for his remaining time on active 
duty and barred from reenlisting.

His September 1964 report of medical examination for 
separation reflects that the veteran was clinically evaluated 
as psychiatrically normal and he indicated on his 
contemporaneous report of medical history that he did not and 
had not had nervous trouble of any sort, depression, or 
excessive worry.

An August 1990 decision by the administrator of the 
Commonwealth of Puerto Rico State Insurance Fund from a 
November 1988 claim, reflects that the veteran was 
compensated for an on-the-job injury during his employment as 
a factory employee for a pharmaceutical company.  The veteran 
alleged that he later developed an emotional condition.  
However, the November 1989 special medical report from the 
State Insurance Fund psychiatrist indicated that while the 
veteran suffered from a dysthymic disorder, it was not 
related to his occupational injury.  

A May 1991 VA psychiatric examination report shows that upon 
mental status examination, the veteran had no depressive 
signs and there was no gross psychiatric disorder for an Axis 
I determination.  In contrast, a May 1991 health department 
case summary reflects that the veteran had an adjustment 
disorder with depression, and according to the veteran, the 
main causes of his depression were financial factors in 
relation to being out of work and his physical condition.

A May 1992 Social Security Administration (SSA) determination 
indicated that, pursuant to the Social Security Act, the 
veteran was disabled since August 1988 due to a primary 
diagnosis of cervical spinal stenosis and a secondary 
diagnosis of depression.  The SSA records indicate the 
veteran was treated for a depressive syndrome since December 
1986, but the records do not reveal any references to the 
veteran's depression having its onset while he was in the 
military.

A September 1993 letter from a private physician, Eric Jose 
Figueroa reflects that the doctor had been treating the 
veteran since May 1987 and that he was diagnosed with major 
depression but no etiology of the psychiatric condition was 
offered.  A March 1995 psychiatric evaluation from Dr. Raul 
Correa Grau reflects that the veteran was discriminated 
against while in the military and had to defend himself when 
he was attacked and insulted.  Dr. Correa Grau also refers to 
racial discrimination problems with the veteran's superiors 
while in the military and diagnosed the veteran with PTSD.  
Dr. Correa Grau testified at a hearing in January 1997 and 
the transcript shows that he opined that in addition to being 
the stressor for PTSD, in-service prejudice also led to the 
veteran's current dysthymia.  Dr. Correa Grau also testified 
that being involved in boxing was the veteran's way of 
evading mental commitment with other people and that this was 
a sign of depression.  However, he did not discuss the 
veteran's in-service denials of depression or excessive worry 
or how the veteran's in-service response of hostility to 
supervisors, and presumably the veteran's perception of 
prejudice, was a sign of his current depression disorder.  
Therefore, the Board accords little probative value to Dr. 
Correa Grau's medical opinion regarding a link between 
depression and military service.

In May 1995 the veteran received a VA examination and three 
VA psychiatrists determined that the veteran did not have 
post-traumatic stress disorder (PTSD).  Instead, the 
examination report shows that the veteran had dysthymia and 
an Axis II personality disorder.  The VA psychiatrists 
determined that the veteran's principle disability was his 
personality disorder, a disorder for which service connection 
is not appropriate.  See 38 C.F.R. § 3.303(b) (2005).

A June 1996 psychological report from a private psychologist, 
Dr. Francisco Arizmendi, reflects his view that while in the 
army the veteran sought psychiatric treatment because of the 
prejudice he experienced and the emotional affects.  The 
private psychologist opined that the veteran had PTSD as 
produced by prejudice and repression during the time the 
veteran was a soldier.  However, Dr. Arizmendi does not 
discuss whether the veteran's depressive disorder, the 
current matter under consideration, was due to his military 
service.  Therefore, Dr. Arizmendi's June 1996 medical 
opinion is not probative to this matter.  Even if the June 
1996 opinion was construed as a general opinion linking an 
acquired psychiatric disorder to the veteran's military 
service, the opinion would still not be probative to the 
issue at hand as it does not discuss an etiological link 
between the veteran's current depression and his in-service 
complaints of hostility, together with his denials of 
depression or excessive worry.

A September 2001 examination report from Dr. Correa Grau 
shows that the private medical provider indicated that a 
diagnosis of a personality disorder did not exclude any other 
type of mental illness.  However, the Board has reviewed the 
veteran's claim in light of the two distinct diagnoses.  As 
such this September 2001 medical opinion is not material to 
whether the veteran's currently diagnosed depressive disorder 
is the result of his military service such that service 
connection is in order.

A July 2002 VA examination report reflects that an adequate 
evaluation could not be completed due to the veteran's 
inappropriate and voluntarily exaggerated behavior.  The 
report contains diagnoses of a depressive disorder and a 
personality disorder but the examiner indicated there was no 
basis to diagnose any service-related neuropsychiatric 
condition.  The examiner noted that the veteran's behavior 
(assertions relating current symptoms to his military 
service) were contrasted by the veteran's October 1991 
behavior upon health department examination (assertions 
relating current symptoms to being out of work).

Another VA examination was afforded to the veteran in March 
2005 and the resulting report reflects that the examiner 
specifically noted the private medical opinions as per the 
October 2004 Court order and indicated, in essence, that the 
opinions were not supported by the veteran's military records 
as there were no sufficiently traumatic events or PTSD 
symptoms in service to sustain the PTSD diagnoses.  The 
examination report also reflects that the examiner indicated 
that the veteran did not have in-service treatment for 
depression and that the present depressive disorder was not 
related to service or any incident related to service.

While private medical providers have attempted to link a 
current acquired psychiatric condition to the veteran's 
military service, the opinions do not discuss or acknowledge 
the veteran's denial of in-service depression or excessive 
worry or his lack of documented treatment for over two 
decades following his November 1964 discharge from active 
duty.  See Black v. Brown, 5 Vet. App. 177, 180 (1993); see 
also White v. Principi, 243 F.3d 1378, 1381 (Fed. Cir. 2001) 
(there is no requirement that additional evidentiary weight 
be given to the opinion of a medical provider who treats a 
veteran).  Thus, the evidence against the veteran's claim has 
greater probative value than the evidence that may be viewed 
as favorable to it.  As such, service connection is denied.  

Due consideration has been given to the veteran's 
contentions.  However, medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because he 
is not a physician, the veteran is not competent to make a 
determination regarding the etiology of his current disorder.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).  Therefore, the 
veteran's assertions that he has an acquired psychiatric 
disorder as a result of his military service are not that of 
a trained medical professional and not competent.  Nor does 
the record indicate that the veteran's spouse is a trained 
medical professional and, as such, her correspondence linking 
the veteran's current condition to his military service is 
not competent medical evidence.


Duty to Notify and Assist

When VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must be provided prior 
to the adjudication appealed, and must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim. 

The veteran filed his current claim prior to the enactment of 
the current notice statutes and regulations.  In August 2001, 
the veteran was notified by letter of the principles of 
service connection and informed him of the evidence necessary 
substantiate his claim that he was expected to provide and 
the evidence VA would seek.  He was requested to identify or 
submit the evidence itself to VA.  He was similarly notified 
by letter in March 2002.  He was specifically requested by 
letter in February 2005 to submit any evidence pertaining to 
his claim that he had in his possession.  Thus, the Board 
considers VA's notice requirements met.  

With respect to the timing of the notice, the Board finds 
that any defect with respect to the timing was harmless 
error.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim and 
to respond to VA notices.  The veteran has been notified of 
the evidence necessary to substantiate his claim and has 
submitted evidence and testimony such that it is clear he 
understood the evidence needed to substantiate his claim and 
his and VA's roles in the claims process.  Under these 
circumstances, the Board is satisfied that any error in the 
timing of the complete notice was harmless.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A. § 
5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2005).  The 
veteran has been afforded VA examinations in connection with 
this claim and the resulting report is of record.  His 
service medical records, private medical evidence, SSA 
records, a lay statement, and a transcript of his hearing 
have been associated with his claims file.  While the January 
1997 hearing transcript indicates that the veteran may have 
received psychiatric treatment in the years immediately 
following his discharge and again seven years later when he 
moved back to Puerto Rico, the veteran could not remember the 
names or locations of these doctors and his current treatment 
records do not reference this treatment.  The veteran 
submitted a statement subsequent to the last supplemental SOC 
issued to him in October 2005.  However, this statement does 
not offer any additional evidentiary arguments requiring a 
remand for initial RO consideration.  As the veteran has not 
identified or properly authorized the request of any other 
evidence, the Board concludes that no further assistance to 
the veteran regarding development of evidence is required.  
See McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).


ORDER

Service connection for a psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


